               Case 1:18-cv-09633-VSB Document 24 Filed 01/30/20 Page 1 of 2

                                                            Since documents considered in support of motions to withdraw
                                                            are routinely filed and considered under seal and in camera,
                                                            which is the accepted procedure, see, e.g., Callaway Golf Co. v.
                                                            Corp. Trade Inc., No. 10 Civ. 1676(GBD)(JCF), 2011 WL
                                                            2899192, at *5 (S.D.N.Y. July 6, 2011); ISC Holding AG v.
                                                            Nobel Biocare Invs., N.V., 759 F. Supp. 2d 289, 293–94
                                                            (S.D.N.Y. 2010), aff’d sub nom. ISC Holding AG v. Nobel
   January 30, 2020                                         Biocare Fin. AG, 688 F.3d 98 (2d Cir. 2012); Weinberger v.
                                                            Provident Life & Cas. Ins. Co., No. 97 Civ. 9262(JGK), 1998
   VIA ECF                                                  WL 898309, at *1 (S.D.N.Y. Dec. 23, 1998), Attorneys for
   Judge Vernon S. Broderick                                Defendants Ali Law Group PC are granted leave to submit the
   United States District Court                             supporting documents to their to withdraw as counsel in
   Southern District of New York                            camera. However, the notice of motion shall be filed on the
   Daniel Patrick Moynihan United States Courthouse         public docket.
   500 Pearl Street
   New York, NY 10007-

            Re:      Castillo v. Aurora Vegetable Market Corp., et al.                                       2/5/2020
                     U.S. SDNY 18 CV 09633 (VSB)


   Dear Judge Broderick:

           Ali Law Group PC is currently counsel of record for Defendants, Aurora Vegetable Market
   Corp. d/b/a Aurora Meat Market; 150 Aurora Grocery Corp. d/b/a Aurora Deli Grocery; and Delia
   Luz Castillo Urena, Milton Vladimir Castillo, John Castillo and Julio Castillo (hereinafter
   collectively as “Defendants”) in the above-referenced action. We write in anticipation of our
   motion to withdraw as Defendants’ counsel in this action to request permission to file the motion
   under seal for in camera review and consideration.

           We submit that our Firm has satisfactory reasons for withdrawal under Local Civil Rule
   1.4. The general basis for the motion is that withdrawal is appropriate based on NY Rules of Prof.
   Con. Rule 1.16(c)(1), (5) (7) and (10). We request that the Court allow us to file our motion to
   withdraw, and the accompanying declaration and memorandum of law, under seal for in camera
   review and consideration, with copies served on Defendants but not any other parties, in order to
   preserve the confidentiality of the attorney-client relationship. See e.g. Thekkek v. LaserSculpt,
   Inc., No. 11 Civ. 4426 (HB)(JLC), 2012 WL 225924, at *3 (S.D.N.Y. Jan. 23, 2012) (granting
   motion to withdraw upon in camera review, explaining: “documents in support of motions to
   withdraw as counsel are routinely filed under seal where necessary to preserve the confidentiality
   of the attorney-client relationship between a party and its counsel, and ... this method is viewed
   favorably by the courts”) (internal quotations omitted) (quoting Team Obsolete Ltd. v. A.HR.MA.
   Ltd., 464 F.Supp.2d 164, 165-66 (E.D.N.Y. 2006)); Weinberger v. Provident Life & Cas. Ins. Co.,




11 prospect street, suite 1a
huntington, new york 11743
t/f: 631.423.3440
andrea.moss@alilawgroup.com
sima.ali@alilawgroup.com
www.alilawgroup.com
         Case 1:18-cv-09633-VSB Document 24 Filed 01/30/20 Page 2 of 2



No. 97 Civ. 9262(JGK), 1998 WL 898309, at *1 (S.D.N.Y. Dec. 23, 1998) (“it is appropriate for
a Court considering a counsel's motion to withdraw to consider in camera submissions in order to
prevent a party from being prejudiced by the application of counsel to withdraw”).

       Thank you for Your Honor’s time and consideration in this matter.



                                            Respectfully submitted,



                                            Andrea Moss (AM 4202)



Copy to: Counsel for Plaintiffs VIA ECF
